State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      D-28-16
___________________________________

In the Matter of CARLTON J. DASENT,
   an Attorney.                             MEMORANDUM AND ORDER
                                                 ON MOTION
(Attorney Registration No. 2396422)

___________________________________

Calendar Date:   April 25, 2016

Before:   McCarthy, J.P., Egan Jr., Devine, Clark and Mulvey, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

                             __________


Per Curiam.

      Carlton J. Dasent was admitted to practice by this Court in
1991. He was previously admitted to practice in Massachusetts in
1981, where he formerly maintained an office for the practice of
law.

      By judgment entered May 13, 2005, the Massachusetts Supreme
Judicial Court for Suffolk County disbarred Dasent based upon
charges that he violated various Massachusetts disciplinary and
ethical rules by, among other things, misusing, commingling
and/or mishandling client funds in two separate matters.
Dasent's appeal from that judgment was rejected (Matter of
Dasent, 446 Mass 1010 [2006]). Dasent did not file a copy of the
disciplinary order with this Court within 30 days as required by
Rules of the Appellate Division, Third Department (22 NYCRR)
§ 806.19 (b).

      The Committee on Professional Standards now moves for an
order imposing discipline pursuant to this Court's rules by
                              -2-                D-28-16

reason of the discipline imposed in Massachusetts (see Rules of
App Div, 3d Dept [22 NYCRR] § 806.19). Dasent has not replied or
otherwise appeared in response to the motion, and has accordingly
waived any available defenses (see Matter of Lewis, 132 AD3d 1017
[2015]; Matter of Halbfish, 78 AD3d 1320, 1321 [2010]).

      We grant the Committee's motion and further conclude that,
under the circumstances presented and in the interest of justice,
Dasent should be disbarred in this state (see Matter of Hock Loon
Yong, 130 AD3d 1428, 1429 [2015]; Matter of Felli, 116 AD3d 1335,
1335 [2014]).

      McCarthy, J.P., Egan Jr., Devine, Clark and Mulvey, JJ.,
concur.



      ORDERED that the motion by the Committee on Professional
Standards is granted; and it is further

      ORDERED that Carlton J. Dasent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that Carlton J. Dasent is commanded to desist and
refrain from the practice of law in any form, either as principal
or as agent, clerk or employee of another; and Dasent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further
                              -3-                  D-28-16

      ORDERED that Carlton J. Dasent shall comply with the
provisions of this Court's rules regulating the conduct of
disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court